DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20 are, previously withdrawn from consideration as a result of a restriction requirement, claims 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wang Mao (Reg. No. 64,745) on 08/11/22.
The application has been amended as follows: 
For the Tittle:
Please, change to “FOLDABLE SUPPORT AND DISPLAY DEVICE”.
For the Abstract:
In lines 1-2, please, change “The present disclosure provides a foldable support, fabricating method thereof, and a display device” to - - The present disclosure provides a foldable support, and a display device - -. 

For the claims:
	Cancel claims 2, 7-8, 10-12, 15, and 18 without prejudice or file terminal disclaimer.
16. (Currently-Amended) The foldable support of claim 1, [[further comprising:]] wherein each of two metal layers among of the at least two metal layers, [[each of which having a]] have the plurality of the recessed portions at the bending region, and the recessed portions extending through each of the two metal layers;
wherein the buffer structure is disposed between the two metal layers at the non- bending region; and
wherein the buffer structure is also disposed in the plurality of recessed portions at the bending region, two single-sided adhesive layers are disposed between the two metal layers and the two single-sided adhesive layers are respectively attached to the two metal layers, or one single-sided adhesive layers is disposed between the two metal layers, and the one single-sided adhesive layer is attached to a metal layer on one side, and a metal layer on the other side is in contact with a non-adhesive surface of the one single-sided adhesive layer.

19. (Rejoined-Currently Amended) A display device, comprising:
a flexible display panel and a foldable support, the foldable support having a non- bending region and a bending region, the foldable support comprising:
at least two metal layers, wherein at least one of the at least two metal layers comprises a plurality of recessed portions at the at least one bending region;
a buffer structure located at at least one of the following positions: a position between two adjacent metal layers and a position in the plurality of recessed portions of the at least one of the at least two metal layers;
wherein a material of the at least two metal layers at the bending region is different from a material of the at least two metal layers at the non-bending region, and an elastic modulus of the material of the at least two metal layers at the non-bending region is greater than an elastic modulus of a material of the at least two metal layers at the bending region; and
wherein the foldable support is located on a side facing away from a display surface of the flexible display panel.
20. (Rejoined) The display device of claim 19, wherein the display device is
configured to meet at least one of the following conditions:
the display device comprises a flat layer which is disposed between the foldable support and the flexible display panel; and
the foldable support comprises a hard metal layer and a soft metal layer, wherein the hard metal layer is disposed near the flexible display panel.

Allowable Subject Matter
Claims 1, 3-6, 9, 14, 16-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In response to remarks and claimed amendments made in Applicant’s Amendment filed on 06/10/22, and further with claims amendment as above, applicant’s arguments are persuasive.  Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts.  The Office indicates that the claims, as amended, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848